In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00204-CV
     ___________________________

   HYUNDAI TRANSLEAD, Appellant

                      V.

      ASERDA ALHERBI, Appellee


  On Appeal from the 17th District Court
         Tarrant County, Texas
     Trial Court No. 017-323588-21


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant has filed an unopposed motion to dismiss this interlocutory appeal,

indicating that the parties have concluded settlement discussions, that the trial court

has granted the parties’ joint motion to dismiss the underlying case, and that the

current appeal is moot. We grant Appellant’s motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(1), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: August 11, 2022




                                            2